Exhibit MULTI TENANT OFFICE STANDARD BUILDING LEASE PENYORK PROPERTIES III INC. - and - OCCULOGIX, INC. LEASE Project: 2600 Skymark Avenue, Mississauga, Ontario Premises: Suites 103 and 201, Building 9 TABLE OF CONTENTS Section 1. LEASE SUMMARY 2. DEFINITIONS 3. INTENT OF LEASE 3.1 Net Lease 4. LEASE OF PREMISES 4.1 Premises 4.2 Term 4.3 Fixturing Period 4.4 Acceptance of Premises 4.5 Licence to Use Common Facilities 4.6 Quiet Enjoyment 4.7 Fixturing of Premises 5. RENT 5.1 Tenant to Pay 5.2 Basic Rent 5.3 Additional Rent 5.4 Deemed Rent and Allocation 5.5 Monthly Payments of Additional Rent 6. TAXES 6.1 Taxes Payable by Tenant 6.2 Determination of Tenant’s Taxes 6.3 Business Taxes and Sales Taxes 6.4 Tax Bills and Assessment Notices 6.5 Contest of Realty Taxes 7. OPERATION OF PROJECT 7.1 Operation of Project by Landlord 7.2 Tenant’s Payment of Operating Costs 7.3 Adjustments to Operating Costs 8. USE OF PREMISES 8.1 Use of Premises 8.2 Conduct of Business 8.3 Tenant’s Fixtures 8.4 Signs 8.5 Waste Remova 8.6 Pest Control 8.7 Waste and Nuisance 8.8 Compliance with Laws 8.9 Deliveries 8.10 Window Coverings 8.11 Prohibited Uses 9. SERVICES AND UTILITIES 9.1 Utilities 9.2 Heating and Air Conditioning 9.3 Non-Liability of Landlord 9.4 Landlord’s Suspension of Utilities - i - 10.MAINTENANCE, REPAIRS AND ALTERATIONS 10.1 Maintenance and Repairs of Premises 10.2 Approval of Repairs and Alterations 10.3 Repair According to Landlord’s Notice 10.4 Notice by Tenant 10.5 Ownership of Leasehold Improvements 10.6 Construction Liens 10.7 Landlord’s Repairs 10.8 Special Services 11. END OF TERM 11.1 Vacating of Possession 11.2 Removal of Trade Fixtures 11.3 Removal of Leasehold Improvements 11.4 Overholding by Tenant 12. DAMAGE AND DESTRUCTION 12.1 Insured Damage to Premises 12.2 Uninsured Damage and Last Two Years 12.3 Damage to Project 12.4 Restoration of Premises or Project 12.5 Determination of Matters 13. INSURANCE AND INDEMNITY 13.1 Landlord’s Insurance 13.2 Tenant’s Effect On Other Insurance 13.3 Tenant’s Insurance 13.4 Landlord’s Right to Place Tenant’s Insurance 13.5 Landlord’s Non-Liability 13.6 Indemnity of Landlord 13.7 Landlord’s Employees and Agents 14. ASSIGNMENT, SUBLETTING AND CHANGE OF CONTROL 14.1 Consent Required 14.2 Obtaining Consent 14.3 Landlord’s Option 14.4 Terms of Transfer 14.5 Effect of Transfer 14.6 No Advertising of Premises 14.7 Mortgage of Lease 14.8 Corporate Tenant 14.9 Assignment by Landlord 15. STATUS AND SUBORDINATION OF LEASE 15.1 Status Statement 15.2 Subordination 15.3 Tenant’s Failure to Comply 15.4 Registration 16. DEFAULT AND REMEDIES 16.1 Default and Remedies 16.2 Interest and Costs 16.3 Bankruptcy and Insolvency 16.4 Distress and Tenant’s Property 16.5 Intentionally Deleted 16.6 Rent Deposit 16.7 Remedies to Subsist 16.8 Impossibility of Performance - ii - 17.CONTROL OF PROJECT 17.1 Landlord’s Control 17.2 Alterations of the Project 17.3 Use of Common Facilities 17.4 Rules and Regulations 17.5 Access to Premises 17.6 Expropriation 17.7 Landlord’s Consent 18. MISCELLANEOUS 18.1 Notices 18.2 Complete Agreement 18.3 Time of the Essence 18.4 Applicable Law 18.5 Severability 18.6 Section Numbers and Headings 18.7 Interpretation 18.8 Successors 18.9 Monetary Amounts 18.10 Demolition or Substantial Alterations 19.
